The plaintiffs in error, hereinafter called defendants, were convicted in the county court of Carter county on a charge of manufacturing whisky. The defendants Jack Stumpf, B. Ellege, and Sam Ellege were each sentenced to serve a term of 90 days in jail and to pay a fine of $200. The defendant Walter Beckham was sentenced to serve a term of 90 days in jail and to pay a fine of $100, and the defendant Troy Ellege sentenced to serve a term of 60 days in jail and to pay a fine of $50. *Page 421 
This case was tried in October, 1924, and the appeal lodged in this court February 9, 1925. No briefs have been filed in behalf of defendants and no oral argument made. We have examined the record and find no jurisdictional error, and have read the evidence and find that it fully supports the verdict and judgment.
The case is affirmed.